Title: To George Washington from Colonel Elias Dayton, 4 May 1780
From: Dayton, Elias
To: Washington, George


          
            Sir
            Chatham [N.J.] May 4th 1780
          
          By intelligence received this Morning it appears that the enemy have a number of boats in readiness to move from N. york this evening probably with about 1500 men their Object supposed to be our provision at Brunswick, as Capt. Ross who commands the armed sloop in the Kils mentioned to a person I sent over on Monday last he then expected our stores in Brunswick were in their hands.
          In consequence of the intelligence I have sent an express to the commanding officer at the post And waggons are now going by order of Mr Caldwell sufficient I hope to load up all the provision this night. I should have gone immediately to my Regiment had I not the promise of hearing from the other Side by Sun riseing tomorrow morning. I have the honor to be Your Excellencys Most Humble Servant
          
            Elias Dayton
          
         